Citation Nr: 1008672	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to exposure to radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In October 2008 and July 2009, the Board remanded this case 
for additional development, and the case has been returned 
for further appellate review.


FINDING OF FACT

The Veteran did not exhibit bladder cancer in service or 
within one year of separation therefrom; and bladder cancer 
is not shown to be etiologically related to radiation 
exposure during the Veteran's active service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service 
and cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in June 2003, 
February 2005, and October 2008 in which the RO advised the 
appellant of the evidence needed to substantiate his claim of 
entitlement to service connection for bladder cancer, to 
include as a due to radiation exposure.  The June 2003 and 
February 2005 letters advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The October 2008 letter further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.

The Board notes that the October 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
September 2005.  His claim, however, was subsequently 
readjudicated in supplemental statements of the case that 
were issued in January 2009 and October 2009.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, his VA medical records, and his identified 
private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination 
in November 2008.  The Board finds that this opinion is 
considered adequate for the purpose of determining the 
service connection claim decided herein.  This report 
reflects that the examiner reviewed the claims folder, 
including the medical literature that has been submitted by 
the Veteran in connection with this claim.  During the 
examination, the examiner elicited from the Veteran his 
history of complaints and symptoms and provided clinical 
findings detailing the examination results.  As will be 
discussed below, the examiner also explained the rationale 
behind his conclusion through citation to medical principles 
and the facts of the Veteran's case.  For these reasons, the 
Board concludes that the VA examination report in this case 
provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran essentially contends that his bladder cancer is 
the result of exposure to radiation while working as an 
intercept controller and weapons controller with the 615th 
Aircraft Control and Warning Squadron in the Borfink Bunker 
at Birkenfeld, Germany.  The Veteran believes that there is a 
link between his cancer and the radar console/scope equipment 
with which he worked.  The Board notes that the Veteran's 
assignment to this facility from April 1965 to November 1967 
is reflected in his service personnel records.  His personnel 
files reflect that he served as an intercept controller and a 
weapons controller during this period of service, and that he 
was also a weapons controller for periods before and after 
his time at Borfink Bunker.  The military occupational 
specialty (MOS) at the time of his separation from service 
was that of weapons director, staff officer.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as malignant tumors, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that a veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Board also notes that specific law and regulations cover 
entitlement to service connection for conditions claimed to 
be due to exposure to ionizing radiation in service.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice that radar equipment emits 
microwave-type non-ionizing radiation, which is not subject 
to review under the ionizing radiation statute and 
regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 
(1997) citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  Non-ionizing exposure is 
not the type of radiation exposure addressed by the VA 
regulations found at 38 C.F.R. § 3.309 and § 3.311.

The Veteran in the case at hand has not claimed that he was 
exposed to ionizing radiation in service.  In an April 2005 
statement, he specifically stated that he was not present for 
any test of nuclear weapons.  Furthermore, his service 
personnel records do not reflect exposure to ionizing 
radiation while in service.  Rather, he claims that his 
bladder cancer was caused by exposure to non-ionizing 
radiation from radar equipment.  He specifically reported 
that his cancer "was probably caused by a radarscope leaking 
radiation."  Because the Veteran has not claimed exposure to 
ionizing radiation in service, the regulations pertaining to 
such exposure are not relevant to his claim and need not be 
considered herein.

First, with respect to the question of whether presumptive 
service connection is warranted under the provisions 
applicable to chronic diseases, the Board notes that the 
Veteran's bladder cancer was diagnosed in April 1996, 
approximately 20 years following his separation from service.  
There is no evidence of bladder cancer in service or within 
one year of separation therefrom, and the Veteran has not 
contended otherwise.  Therefore, entitlement to service 
connection on a presumptive basis must be denied.

The Board will therefore turn to the question of whether 
direct service connection for bladder cancer may be 
established.  While there is no evidence of bladder cancer in 
service, the Veteran's service personnel records clearly 
reflect that his duties involved working with radar 
equipment.  Thus, the Board concedes that the Veteran was 
exposed to non-ionizing radiation during service.  The only 
remaining issue, then, is whether a nexus may be established 
between the Veteran's in-service radar exposure and his 
subsequent bladder cancer. 

In this regard, the Board remanded this claim in October 2008 
in order to obtain a medical opinion on whether it is at 
least as likely as not that the Veteran's bladder cancer was 
caused by his military service, to include as due to exposure 
to non-ionizing radiation.  

The November 2008 VA examination report reflects that, based 
on review of the claims file, previous compensation 
evaluations, the Veteran's private medical notes, the 
Veteran's correspondence, correspondence from the military, 
and the examiner's own review of the literature, the VA 
examiner's medical opinion was that it is less likely than 
not that the Veteran's carcinoma of the urinary bladder is 
secondary to or the result of radiation exposure from radar 
equipment.  In explaining this conclusion, the examiner noted 
that he could not find any articles that definitely stated 
that this type of radiation exposure would cause carcinoma of 
the urinary bladder.  

The Board notes that the only etiology opinion that has been 
submitted by the Veteran is his own belief that there is a 
link between his radar exposure and his bladder cancer.  
Certainly, there are instances in which lay testimony can 
serve to establish an association between service and the 
claimed disability for the purpose of establishing service 
connection.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and lay testimony as to a continuity of symptomatology can 
serve to establish a relationship between the claimed 
disability and service.  However, the Veteran, as a lay 
person, is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as establishing a 
causal relationship between his in-service radar exposure and 
his bladder cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the appellant's lay beliefs alone can serve to 
establish entitlement to service connection for bladder 
cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The  Veteran has also attempted to establish entitlement to 
service connection through medical literature that discusses 
the hazards of radiation exposure.  The Board acknowledges 
that medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is too speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In the case at hand, the Board notes that a majority of the  
medical literature that has been submitted by the Veteran in 
this case was reviewed by the VA examiner in connection with 
the November 2008 etiology opinion.  For example, the 
examiner noted that the article entitled "Electromagnetic 
fields and brain tumors, a commentary," "mentions urinary 
tract cancers but states these are found on association with, 
but does not say caused, by the fields."  The examiner 
stated that an article from the New Jersey Department of 
Environmental Health states that there are a considerable 
number of radar uses that are not regulated by the government 
and that these factors affect how much exposure occurs to 
airport workers.  

An article from Radiation and Environmental Physics that 
"specifically addressed navel [sic] personnel who were 
exposed to microwaves in the form of radar" concluded that 
"radiofrequency and microwave admissions [sic] do not cause 
cancer."  It appeared that only leukemia and lymphomas were 
increased in the group of approximately 20,000 people 
surveyed.  

An article entitled "Cancer in Korean War radar 
technicians" concluded that Korean War veterans who were 
exposed to radar of less than five years' duration do not 
have an increased mortality.

The examiner noted a letter of record from a military 
representative stating that no records specifically indicated 
there were defective radar consoles or related equipment at 
Borfink Bunker.  

Another article written about law enforcement officials who 
use traffic radar devices recommended reduction in exposure 
to chronic low level microwave radiation due to the problem 
of toxicity.  

The examiner also discussed his own medical literature 
review.  He noted reading about a 2002 letter from a German 
attorney who was going to bring a class action lawsuit for 
former US troops who developed cancer after the use of radar, 
but he did not find any evidence that this action had 
continued.  

He also noted an article from the International Journal of 
Occupational and Environmental Health in 2000 that discussed 
cancer in radar technicians exposed to radiofrequency and 
microwave emissions.  This article concluded there was a 
suggestion that higher levels of exposure could cause cancer.  
However, the examiner noted that causation was not determined 
on the basis of this study, and that urinary bladder cancers 
were not specifically mentioned.

A May 2007 study in the International Archives of 
Occupational and Environmental Health "found no relation 
could be seen between non-Hodgkin lymphomas and this 
radiation."

As noted above, the examiner concluded that it was less 
likely than not that the Veteran's carcinoma of the urinary 
bladder was secondary to or the result of radiation exposure 
from radar equipment.  The Board finds this opinion to be 
more probative than the studies submitted by the Veteran, as 
it was given by a physician who considered those studies, but 
also took into account his own independent research.  

The Board recognizes that the Veteran submitted abstracts of 
several more articles following his VA examination.  The 
Board has reviewed these submission but notes that none of 
them assert a relationship between exposure to non-ionizing 
radiation and bladder cancer.  One article discussed concerns 
of increased cancer risk due to exposure to electromagnetic 
fields, chemicals, and indoor air pollution.  This abstract, 
however, specifically mentioned ionizing radiation.  Another 
abstract noted the dangers of ongoing overexposure to non-
ionizing radiofrequency (RF) radiation for people without 
adequate training, but the only medical findings consistent 
with RF exposure were reports of warmth and "sunburn" on 
exposed extremities.  Another abstract discussed a possible 
relationship between RF exposure and miscarriages.  Another 
abstract discussed a possible relationship between police 
traffic radar devices and an increased risk of cancer, but it 
did not expressly find a link between radar exposure and 
bladder cancer.  Another abstract noted fears of a 
correlation between exposure to electromagnetic field 
radiation from portable television cameras and brain cancer.  
A portion of another article noted the dangers of very low 
frequency and extremely low frequency radiation.  

The Board finds that the evidence submitted by the Veteran 
following the review of the record by the VA physician is too 
general so as to support his claim in that it does not 
establish a link between exposure to non-ionizing radiation 
and bladder cancer.  Therefore, the absence of these studies 
from the file at the time of the review does not in any way 
call into question the probative value of that VA opinion, 
nor do these studies weigh against that opinion.

Finally, the Board wishes to address an argument that was 
advanced by the Veteran's representative in an April 2009 
statement.  This statement took issue with the November 2008 
VA examiner's conclusion in that "he could not find any 
articles definitely said that this type of radiation exposure 
would cause carcinoma of the bladder" and seemingly 
misconstrued this assertion to be the VA examiner's assertion 
of standard of proof.  He further stated that "the 
examiner's opinion should not be based at all on whether or 
not he could find any information on the subject," and 
objected to what he believed to be the examiner's 
misunderstanding of the "at least as likely as not" 
standard.  

The Board agrees with the representative that a link between 
a disability and military service need not be "definitive" 
in this case to warrant a grant of service connection.  
However, in this case, the VA examiner did, in fact, employ 
the correct standard when opining that "it is less likely 
than not that [the Veteran's] carcinoma of the urinary 
bladder is secondary to of [sic] the result of radiation 
exposure from radar equipment."  The examiner supported this 
opinion by noting that his review of the existing medical 
literature uncovered no article that asserted a definite 
relationship between bladder cancer and radiation exposure 
from radar equipment, and it is entirely reasonable for the 
Veteran to consider that fact in rendering his opinion.  
Furthermore, as noted, the physician also reviewed the claims 
folder, including the treatment records and statements from 
the Veteran therein, and the physician's ultimate conclusion 
is not specifically refuted in any of the evidence that has 
been submitted by the Veteran.  Therefore, the Board finds 
that the VA opinion is the most probative evidence of record.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for bladder cancer, to include as due to in-
service exposure to non-ionizing radiation, either on a 
direct basis or on a presumptive basis.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bladder cancer, claimed 
as due to exposure to radiation in service, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


